Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 1 of 11 PageID #: 2973




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

     HOUSE OF BRANDS KJ PTY LTD.,
               Plaintiff,
                                                               Case. No. 1:18-cv-00494-WES-LDA
                    v.

     ALEX AND ANI, LLC; ALEX AND ANI
     SOUTH SEAS, LLC; and OMAR AJAJ,
     individually,
                   Defendants.


                         DEFENDANTS’ PRETRIAL MEMORANDUM

         NOW COME the Defendants, Alex and Ani, LLC, & Alex and Ani South Seas, LLC

  (collectively “Alex and Ani”), and Omar Ajaj (collectively with Alex and Ani “Defendants”),

  and hereby submits their pretrial memorandum.

                                        Discussion of Facts

     A. The Agreement

         This matter stems from an agreement in November of 2015 (hereinafter “the

  Agreement”) between the Defendant Alex and Ani South Seas, LLC and the Plaintiff House of

  Brands, (hereinafter “HOB”), in which HOB would distribute Alex and Ani’s product in the

  territories of Australia, New Zealand and Fiji. HOB is owned and run by Karin Adcock. Ms.

  Adcock is an expert in the industry, owns multiple businesses and was previously involved in

  establishing and growing major brand companies such as Pandora in Australia. Ms. Adcock,

  clearly a sophisticated party, along with her experienced and multinational law firm and business

  partners negotiated the terms of the Agreement over an extended period of time.




                                                  1
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 2 of 11 PageID #: 2974




            Ms. Adcock negotiated, on behalf of her company HOB, a means where HOB could

  voluntarily terminate the Agreement should she determine that the business was no longer viable.

  Ms. Adcock wanted Alex and Ani to agree to buy back remaining inventory in the event of

  termination. Alex and Ani did not initially agree to this, however, eventually the parties agreed

  to a provision (section 10.4 of the Agreement), which would allow Ms. Adcock discretion to

  terminate the Agreement once she provided notice nine (9) months prior to termination. Alex

  and Ani would then purchase the remaining inventory at Alex and Ani costs. This compromise

  allowed HOB some recovery should HOB decide to terminate.

            Ms. Adcock further negotiated for terms which would provide some greater protection

  for HOB should Alex and Ani decide to terminate the Agreement. The terms governing this

  scenario provide for Alex and Ani to buyback product at HOB costs should Alex and Ani decide

  to terminate the Agreement. The Agreement provides for additional financial obligations for

  Alex and Ani should Alex and Ani decide to terminate the Agreement.

            After much discussion, revisions and thorough review by both parties and their legal

  counsel, the parties executed the Agreement. The Agreement provides that the executed version

  is the entire agreement and supersedes all prior oral or written agreements between the parties. It

  further provides that the Agreement may not be amended, modified, discharged or terminated

  orally.

            HOB knew of the language of the Agreement and tried to avoid addressing it with Alex

  and Ani. HOB asserts that there was a mutual mistake on behalf of the parties. HOB requests

  that this Court reform the Agreement. Alex and Ani disputes that this was a mutual mistake.

  Alex and Ani asserts that the mistake was unilateral on HOB. Further, Alex and Ani asserts that




                                                    2
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 3 of 11 PageID #: 2975




  HOB (or their counsel) purposefully failed to disclose their unilateral mistake, hoping to take

  advantage of the new employees of Alex and Ani and Mr. Ajaj.

     B. Termination of the Agreement.

         On April 13, 2017, HOB, through its counsel, sent Alex and Ani a letter terminating the

  Agreement pursuant to section 10.4. HOB determined that the business was not viable in

  Australia and other territories. No other sections of the Agreement were referenced in the HOB

  termination letter.

         Prior to and after sending the termination letter, HOB attempted to re-negotiate the terms

  of the Agreement. Alex and Ani declined to do so. On or about January 22, 2018, HOB closed

  out its Alex and Ani distribution business. On or about March 6, 2018, HOB sent shipment of

  the remaining licensed inventory and displays to Alex and Ani in the United States. Said

  shipment was received on or about March 21, 2018.

     C. HOB Attempts at Re-negotiation.

         HOB began to try and re-negotiate the terms of the Agreement as early as nine months

  after its execution. It can only be assumed that Ms. Adcock believed that once Alex and Ani was

  introduced in Australia, Alex and Ani would not want to withdraw from the Australian market as

  it would lose profits and cause damage to its brand. Ms. Adcock decided to enter into the

  Agreement with Alex and Ani with the hopes that she could invest initially and eventually sell

  her portion of the business at great profit similarly to what she was able to do with Pandora.

  However, Ms. Adcock attempted to do so in a very short timeframe.

         Ms. Adcock almost immediately sent Alex and Ani multiple proposals to have Alex and

  Ani take over her business after her initial investment. When Alex and Ani would not agree to

  Ms. Adcock’s proposals, HOB sent Alex and Ani the termination notice. HOB continued to try



                                                   3
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 4 of 11 PageID #: 2976




  and re-negotiate with Alex and Ani and on April 27, 2017, HOB sent Alex and Ani a draft Deed

  of Rescission and Variation, drafted by attorneys at Norton Rose Fulbright Australia. This draft

  Deed of Recission altered the terms of the Agreement. In particular, the Deed of Recission

  attempted to alter the provision which allowed HOB to terminate the Agreement by requiring

  Alex and Ani to buy back remaining licensed products at HOB cost and not Alex and Ani cost.

  Alex and Ani did not agree to the terms of the Deed of Recission.

     D. Ms. Adcock relationship with Defendant Omar Ajaj.

         During the course of the relationship between Alex and Ani and HOB, Ms. Adcock often

  communicated with former employee, Omar Ajaj. Mr. Ajaj and Ms. Adcock conversed often as

  Mr. Ajaj was the Director and the Vice President of International Sales at the time. Although

  Ms. Adcock also communicated with many other people at Alex and Ani, including Daniel Sills,

  Mr. Ajaj’s supervisor. In fact, Ms. Adcock was initially contacted by Mr. Sills as he knew her

  from his previous work with their former employer, Pandora.

         Ms. Adcock was aware that Mr. Ajaj is married to Carolyn Rafaelian’s niece. Carolyn

  Rafaelian is the founder and CEO of Alex and Ani. Ms. Adcock continued to email Mr. Ajaj

  directly even after she was informed that he was no longer involved with the account. Moreover,

  Ms. Adcock plainly stated that she sued Mr. Ajaj in his individually capacity in order to gain the

  attention of Alex and Ani (Ms. Rafaelian) and in the hopes of a quick settlement.

          On January 12, 2018, Mr. Ajaj sent HOB an email purportedly on Alex and Ani’s behalf

  confirming that Alex and Ani would pay HOB once the returned inventory was received and

  counted. The email suggests that Alex and Ani would pay for the insurance and the cost of

  shipment, although the terms of the Agreement do not allocate responsibility of shipping costs to




                                                  4
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 5 of 11 PageID #: 2977




  Alex and Ani. Further, it is clear that the Agreement does not require Alex and Ani to pay for

  returned displays.

     E. HOB Inventory Invoices.

         The invoices sent by HOB for the return of product inaccurately value the licensed

  product at HOB cost and not Alex and Ani cost. Further, the invoices list an additional 5,096

  units that were never received by Alex and Ani. HOB sent these invoices knowing that the

  Agreement called for reimbursement at Alex and Ani cost rather than HOB cost. Notably, at no

  time, did anyone at HOB request Alex and Ani’s cost figures. Ms. Adcock hoped that Alex and

  Ani would simply reimburse her based on the inventory invoices she provided and not based on

  the terms of the Agreement.

                                           Applicable Law

     1. The Agreement is valid and unambiguous.

         HOB and Alex and Ani are sophisticated parties who entered into an Agreement after

  months of negotiating. Both parties were represented by counsel. Neither party disputes the

  validity of the Agreement. There is no ambiguity in the Agreement and it clearly mandates that

  HOB be reimbursed at Alex and Ani cost should HOB terminate the Agreement before its

  expiration.

         Section 10.4 governs the process should HOB decide to terminate the Agreement before

  its expiration. Section 10.4 of the Agreement states:

         10.4 Licensee Right to Terminate With Advance Notice. On occurrence of any of
         the following, Licensee may, but is not required to, terminate this Agreement
         without prejudice to enforcement of any other legal right of remedy upon giving
         advance written notice of such termination and the reason or reasons therefor
         within the time period stated:

         (i)     Business Viability. If Licensee determines that the ALEX AND ANI
                 business is not viable in the Territory Licensee may give Licensor nine (9)

                                                   5
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 6 of 11 PageID #: 2978




                   months’ prior written notice of its desire to terminate the Agreement. No
                   Retail Store Buy Back or Business Buy Back fee payments shall be paid to
                   Licensee if the Agreement is terminated pursuant to this Section 10.4(i).
                   However, the Licensor will purchase back all the Licensed Product
                   inventory from the Licensee at a price equal to that paid by the Licensor
                   for such products within sixty (60) days of the termination under this
                   section.

            This provision provides the process for when HOB decides to terminate the Agreement,

  which it did.

            Section 10.5 provides the terms and conditions should Alex and Ani terminate the

  Agreement before its expiration. Section 10.5 states:

            10.5 Early Termination. At any time during the Term, Licensor shall have the
            right to terminate this Agreement for any reason not set forth in Sections 10.1 and
            10.2 above provided that Licensor pays Licensee the Business Buy Back fee
            calculated as set forth on Schedule B attached hereto.

  Section 10.6 further controls the provisions of 10.5 and the procedure at the expiration of the

  Agreement or should Alex and Ani decided to terminate the Agreement early. Section 10.6

  states:

            10.6 Consequences of Termination. Upon termination of this Agreement for any
            reason (other than because of default by Licensor) or expiration of the Term,
            Licensee shall comply with all of the following requirements:

                    (i) Cure of Default. So that Licensor may protect the Licensed IP and
            Licensor’s other Licensees, Licensee shall, immediately upon Licensor’s request,
            permit Licensor or its authorized representatives to cure any default and to secure
            Licensee compliance with other obligations set forth in this section.
                    (ii) Leases/Agreements. To the extent permitted by the lessor, Licensor
            shall have the right, but not the obligation, to require Licensee to execute any
            lease assignments or other necessary documents and take any other actions
            requested by Licensor to allow Licensor or its designee to take over Licensee’s
            lease with respect to any Retail Store, In addition, to the extent permitted,
            Licensee shall assign to Licensor any material agreements it may have with
            distributors, shipping companies, warehouses, advertisers, or other third parties
            utilized or involved in the operation of the Retail Store or the distribution,
            shipping, transportation, advertising or sale of the Licensed Products,
                    (iii) Right to Purchase Remaining Inventory and Displays. Upon
            expiration or termination of the Agreement for any reason, Licensee shall

                                                     6
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 7 of 11 PageID #: 2979




         immediately notify Licensor of the Licensed Products remaining in Licensee’s
         possession or under its control and unsold on the date of termination or expiration
         (the “Remaining Inventory”) as well as any Displays removable from Retail
         Stores and Shop-in Shops. Licensor shall then (i) repurchase all Remaining
         Inventory at a price equal to the price paid by the Licensee for such Licensed
         Products and (ii) have the option to purchase the Displays at a price to be
         determined by the parties but in no event more than Licensee’s actual, out-of-
         pocket cost less depreciation of twenty percent (20%) per annum. Licensee shall
         deliver the Remaining Inventory and any Displays purchased by Licensor within
         fifteen (15) days. Payment shall be due upon delivery, provided, however, that
         Licensor may deduct from the purchase price for such Remaining Inventory or
         Displays any amount owed to it by Licensee.
                 (iv) Destruction of Unpurchased Displays. Any Displays not purchased
         by Licensor must be destroyed by Licensee at Licensee’s expense. Licensee shall
         provide Licensor with an affidavit of destruction evidencing the same, signed by
         an officer of Licensee, in a form acceptable to Licensor.


         Section 10.6 provides greater protection to HOB because it contemplates a situation

  where HOB did not voluntarily end the Agreement. Section 10.4 allocates additional risk to HOB

  because it contemplates a situation where HOB exclusively decided to terminate the Agreement

  before its expiration and through no fault of Alex and Ani. HOB through Ms. Adcock was/is the

  expert on the Australian market and Alex and Ani was completely at its mercy in regards to

  knowledge of that market. Ms. Adcock specifically negotiated these terms of the Agreement.

  This is a fair and reasonable arrangement between two sophisticated parties.

     2. Parol evidence rule excluded the use of extrinsic evidence purporting to contradict
        the terms of the Agreement.

         Here, the Agreement is clear and previous discussions or drafts must be excluded as

  evidence in an attempt to alter the terms of the Agreement. “The parol evidence rule states that

  in the absence of fraud or mistake, parol evidence of prior or contemporaneous agreements is

  generally inadmissible for the purpose of varying, altering or contradicting a written agreement.

  Fram Corp. v. Davis, 121 R.I. 583, 586–87, 401 A.2d 1269, 1272 (R.I. 1979). Industrial

  National Bank v. Peloso, R.I., 397 A.2d 1312 (R.I. 1979); American Underwriting Corp. v.

                                                  7
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 8 of 11 PageID #: 2980




  Rhode Island Hospital Trust Co., 111 R.I. 415, 303 A.2d 121 (R.I.1973); Healy v. Tidewater Oil

  Co., 104 R.I. 81, 242 A.2d 298 (R.I. 1968); Supreme Woodworking Co. v. Zuckerberg, 82 R.I.

  247, 107 A.2d 287 (R.I. 1954).

         “Further, we have stated that an integrated document is one where the parties adopt a

  writing or writings as a final and complete expression of the agreement, and that parol evidence

  of preliminary negotiations is admissible to determine if a contract is integrated. Thus, when

  parties to a contract have adopted a written agreement as the final expression of their intention in

  regard to a portion of or the entire subject matter of the transaction, all other expressions of

  intention that have occurred prior to or contemporaneous with the making of the agreement are

  immaterial in ascertaining the terms of the transaction.” Fram Corp. v. Davis, 121 R.I. 583, 587-

  8, 401 A.2d 1269, 1272 (R.I. 1979)(internal citations omitted).

         The Agreement is clear and unambiguous in that HOB is only entitled to Alex and Ani’s

  cost of licensed merchandise upon receipt of the remaining inventory. Further the Agreement

  has an “integration clause” which states:

         15.12 Entire Agreement. This Agreement supersedes all prior oral or written
         agreements between the parties with respect to the License within the Territory
         and constitutes (along with the agreements and documents referred to in this
         Agreement) a complete and exclusive statement of the terms of the agreement
         between the parties with respect to the License within the Territory and the supply
         of the Licensed Products. This Agreement may not be amended, modified,
         discharged or terminated orally. No change or modification of this Agreement
         shall be valid unless the same shall be in writing and signed by the parties hereto.

         Accordingly, HOB is only entitled to reimbursement at Alex and Ani costs and must be

  excluded from arguing or presenting evidence which would contradict the terms of the

  Agreement.1



  1
   Should this Court determine that the Agreement is ambiguous, Alex and Ani is prepared to
  present prior versions which include buy back at Alex and Ani cost. One version included an
                                                    8
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 9 of 11 PageID #: 2981




     3. A mutual mistake does not exist here; and therefore, HOB is not entitled to a
        reformation of the Agreement.

         HOB alleges that there is a mistake in the Agreement and asks this Court to reform the

  Agreement. For a court to reform an agreement “it must appear that by reason of mistake,

  common to the parties, their agreement fails in some material respect correctly to reflect their

  prior completed understanding.” Dubreuil v. Allstate Insurance Co., 511 A.2d 300, 302 (R.I.

  1986). A mutual mistake is a mistake “common to both parties wherein each labors under a

  misconception respecting the terms of the written agreement sought to be cancelled.” McEntee

  et. al. v. Davis, 861, A.2d 459, 463 (R.I. 2004). A unilateral mistake does not create the right to

  rescind a contract.” Id.

         Here, HOB alleges a mistake was made in the construction of section 10.4 of the

  Agreement. However, Alex and Ani asserts that it was no mistake. The Agreement was

  finalized after repeated drafts and negotiations and thorough review of the parties’ counsel.

  Even if we were to believe that HOB and Ms. Adcock were not aware of what the Agreement

  stated, their mistake was a unilateral misunderstanding and not a mutual mistake of both parties.

     4. HOB is not entitled to shipping and insurance cost or re-imbursement for displays.

         Pursuant to section 10.4 of the Agreement, HOB is not entitled to re-imbursement for

  shipping and insurance costs or for the costs of displays returned. The Agreement is silent on the

  allocation of shipping and insurance costs in the event that HOB terminates the Agreement early.

  Further, the Agreement is clear in that Alex and Ani is not obligated to buyback displays.




  additional separate section stating buyback at Alex and Ani cost should HOB decide to terminate
  with HOB counsel notes deleting said section because it was already clearly stated in previous
  section of the Agreement.
                                                   9
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 10 of 11 PageID #: 2982




   Accordingly, HOB is only entitled to Alex and Ani’s cost of the returned licensed products not

   including displays.

      5. The invoices sent by HOB do not accurately reflect the inventory received by Alex
         and Ani.

            HOB sent invoices to Alex and Ani, which do not accurately list the inventory received

   by Alex and Ani. Specifically, the shipment sent did not include 5,096 units, which were

   invoiced by HOB. Accordingly, HOB is not entitled to receive payment for those missing units.

      6. HOB Bad Faith Actions

            HOB acted in bad faith when it purposefully tried to have Alex and Ani buy back the

   remaining inventory at HOB cost. Ms. Adcock was well aware that section 10.4 called for buy

   back at Alex and Ani costs, however, she hoped that Alex and Ani employees would not review

   the Agreement and simply pay the amounts HOB invoiced. HOB tried to avoid the explicit

   terms of the Agreement and take advantage of less experienced employees at Alex and Ani.

            HOB asserts that it relied on Omar Ajaj’s representations that Alex and Ani would buy

   back the inventory at HOB cost. However, HOB made that request in bad faith, knowing that it

   was contrary to the terms of the Agreement. HOB, acting in bad faith cannot claim to rely on an

   alleged representation of an employee when HOB knew that the alleged representation was

   wrong.

            Further, HOB clearly acted in bad faith by suing Mr. Ajaj in his individual capacity. Ms.

   Adcock included Mr. Ajaj as a Defendant because he is married to Ms. Rafaelian’s niece. Ms.

   Adcock even stated under oath that Mr. Ajaj was included as a defendant in an effort to gain the

   attention of Alex and Ani (Ms. Rafaelian) and in the hopes of a quick settlement. Ms. Adcock

   further stated that she did not believe Mr. Ajaj acted badly or intentionally tried to mislead HOB.




                                                    10
Case 1:18-cv-00494-WES-LDA Document 50 Filed 09/02/20 Page 11 of 11 PageID #: 2983




      7. Damages.

          HOB is not entitled to any damages as it acted in bad faith when it tried to re-write the

   terms of the Agreement without the knowledge or consent of Alex and Ani. HOB is entitled

   only to the cost of the actual returned inventory based on Alex and Ani’s cost pursuant to the

   terms of the Agreement.

          Alex and Ani is entitled to attorneys’ fees and costs pursuant to the Agreement.

                                              Attachments

          The Defendants refers to the Plaintiffs Exhibit A, Joint Stipulated Facts. The Defendants

   further submit the following attached hereto:


          1. Exhibit A: Defendants Witness List

          2. Exhibit B: Defendants’ Exhibit List

          3. Exhibit C: Defendants; Proposed Findings of Fact and Conclusions of Law


                                                   Respectfully Submitted,

                                                   /s/ Richard S. Humphrey__________
                                                   Richard S. Humphrey, Esq. RI #2920
                                                   The Law Offices of Richard S. Humphrey
                                                   3852 Main Road
                                                   Tiverton, RI 02878
                                                   (401) 624-6152
                                                   staff@richardhumphreylaw.com

                                   CERTIFICATE OF SERVICE

   I certify that a copy of this document filed through the ECF system will be sent electronically by

   the ECF system to the registered participants as identified on the Notice of Electronic Filing (NEF)

   on September 2, 2020.


                                                                 /s/ Allyson M. Quay

                                                     11
